 

EXHIBIT 10.1

SEVENTH AMENDMENT
TO FINANCING AGREEMENT

SEVENTH AMENDMENT, dated as of February 13, 2020 (this "Amendment"), to the
Financing Agreement, dated as of August 14, 2015, as amended, restated,
supplemented or otherwise modified from time to time (as so amended, the
"Financing Agreement"), by and among ALJ Regional Holdings, Inc., a Delaware
corporation (the "Parent"), Faneuil, Inc., a Delaware corporation ("Faneuil"),
Floors-N-More, LLC, a Nevada limited liability company ("FNM"), Phoenix Color
Corp., a Delaware corporation ("PCC", and together with the Parent, Faneuil, FNM
and each other Person that executes a joinder agreement and becomes a "Borrower"
thereunder, each a "Borrower" and collectively, the "Borrowers"), each
subsidiary of the Parent listed as a "Guarantor" on the signature pages thereto
(together with each other Person that executes a joinder agreement and becomes a
"Guarantor" thereunder or otherwise guaranties all or any part of the
Obligations (as hereinafter defined), each a "Guarantor" and collectively, the
"Guarantors"), the lenders from time to time party thereto (each a "Lender" and
collectively, the "Lenders"), Cerberus Business Finance, LLC, a Delaware limited
liability company ("CBF"), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity,
the "Collateral Agent"), and PNC Bank, National Association ("PNC"), as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent" and together
with the Collateral Agent, each an "Agent" and collectively, the "Agents").

WHEREAS, the Borrowers, the Guarantors, the Agents and the Lenders wish to amend
certain terms and provisions of the Financing Agreement as hereafter set forth.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1.   Definitions.  All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.

2.   Amendments.

(a)   Recitals. The first sentence of the Recitals of the Financing Agreement is
hereby amended and restated in its entirety to read as follows:

“The Borrowers have asked the Lenders to extend credit to the Borrowers
consisting of (a) a term loan in the aggregate original principal amount of
$127,500,000 and (b) a revolving credit facility in an aggregate principal
amount not to exceed (x) 25,000,000 at any time outstanding during the Regular
Period (as defined herein), (y) $32,500,000 at any time outstanding during the
Seasonal Increase Period (as defined herein) and (z) $30,000,000 at any time
outstanding during the Seasonal Increase Stepdown Period (as defined herein),
which will, in each case, include a subfacility for the issuance of letters of
credit in an aggregate amount not to exceed $15,000,000.”

 

 

--------------------------------------------------------------------------------

 

(b)   New Definitions.  Section 1.01 of the Financing Agreement is hereby
amended by adding the following definitions, in appropriate alphabetical order:

""Seasonal Increase Stepdown Period" means the period commencing on March 16,
2020 and ending on March 31, 2020.”

""Seventh Amendment" means the Seventh Amendment to Financing Agreement, dated
as of February 13, 2020, among the Borrowers, the Guarantors and the Agents."

""Seventh Amendment Effective Date" has the meaning specified therefor in
Section 4 of the Seventh Amendment."

(c)   Existing Definitions.  Section 1.01 of the Financing Agreement is hereby
amended by amending and restating the following definitions in their entirety to
read as follows:

""Individual Advance Amount" means with respect to (a) Faneuil, $25,000,000, (b)
FNM, $25,000,000, (c) PCC, $25,000,000, and (d) the Parent, $0; provided, that,
after the Fifth Amendment Effective Date and during the Seasonal Increase
Period, with respect to (a) Faneuil, $32,500,000, (b) FNM, $32,500,000, (c) PCC,
$32,500,000, and (d) the Parent, $0; provided, further, that after the Seventh
Amendment Effective Date and during the Seasonal Increase Stepdown Period, with
respect to (a) Faneuil, $30,000,000, (b) FNM, $30,000,000, (c) PCC, $30,000,000,
and (d) the Parent, $0.

""Regular Period" means (a) prior to the Seventh Amendment Effective Date, the
Regular Period as defined in the Fifth Amendment and (b) from and after the
Seventh Amendment Effective Date, (i) the period commencing on April 1, 2020 and
ending on July 31, 2020 and (ii) thereafter the fifteenth (15th) day of February
of each fiscal year and ending on the thirty-first (31st) day of July of such
fiscal year."

""Seasonal Increase Period" means (a) prior to the Seventh Amendment Effective
Date, the Seasonal Increase Period as defined in the Fifth Amendment and (b)
from and after the Seventh Amendment Effective Date, (i) the period commencing
on the Seventh Amendment Effective Date and ending on March 15, 2020 and (b)
thereafter the first (1st) day of August of each fiscal year and ending on the
fourteenth (14th) day of February of the following fiscal year."

""Total Revolving Credit Commitment" means the sum of the amounts of the
Lenders' Revolving Credit Commitments, which amount is as of the Seventh
Amendment Effective Date (i) $25,000,000 during the Regular Period, (ii)
$32,500,000 during the Seasonal Increase Period and (iii) $30,000,000 during the
Seasonal Increase Stepdown Period."

(d)   Schedules to Financing Agreement. Schedule 1.01(A) to the Financing
Agreement is hereby amended and restated and replaced in its entirety with the
Schedule attached as Annex I hereto.

 

3.   Representations and Warranties.  Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

2

--------------------------------------------------------------------------------

 

(a)   Organization, Good Standing, Etc.  Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization or formation, (ii) has all requisite power and authority to conduct
its business as now conducted and as presently contemplated and, in the case of
the Borrowers, to make the borrowings hereunder, and to execute and deliver this
Amendment, and to consummate the transactions contemplated hereby and by the
Financing Agreement, as amended hereby, and (iii) is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified and in good standing would
not reasonably be expected to have a Material Adverse Effect.

(b)   Authorization, Etc.  The execution and delivery by each Loan Party of this
Amendment, and the performance by each Loan Party of this Amendment and the
Financing Agreement, as amended hereby (i) have been duly authorized by all
necessary action, (ii) do not and will not contravene (A) any of such Loan
Party's Governing Documents, (B) any applicable material Requirement of Law or
(C) any material Contractual Obligation binding on or otherwise affecting such
Loan Party or any of its properties, (iii) do not and will not result in or
require the creation of any Lien (other than pursuant to any Loan Document) upon
or with respect to any of its properties, and (iv) do not and will not result in
any default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable such
Loan Party operations or any of its properties, except, in the case of clause
(iv), to the extent where such contravention, default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal could not
reasonably be expected to have a Material Adverse Effect.

(c)   Governmental Approvals.  No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution and delivery of this Amendment by any Loan
Party, and the performance by any Loan Party of this Amendment and the Financing
Agreement, as amended hereby.

(d)   Enforceability of Amendment.  This Amendment is, and each other Loan
Document to which any Loan Party is or will be a party is (or, if applicable,
when delivered pursuant hereto, and as amended hereby, will be) a legal, valid
and binding obligation of such Person, enforceable against such Person in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.

4.   Conditions to Effectiveness.  This Amendment shall become effective only
upon satisfaction in full (or waiver by the Agents), in a manner satisfactory to
the Agents, of the following conditions precedent (the first date upon which all
such conditions shall have been satisfied being herein called the "Seventh
Amendment Effective Date"):

(a)   The Agents shall have received this Amendment, duly executed by the Loan
Parties, each Agent and each Lender.

(b)   The representations and warranties contained in this Amendment, in the
Financing Agreement and in each other Loan Document, certificate or other
writing delivered to any Agent or any Lender pursuant hereto or thereto on or
prior to the date hereof are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any

3

--------------------------------------------------------------------------------

 

representations or warranties that already are qualified or modified as to
materiality or "Material Adverse Effect" in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of the Seventh Amendment Effective Date as
though made on and as of the Seventh Amendment Effective Date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct in all material respect on and as of such earlier date (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to materiality or "Material
Adverse Effect" in the text thereof, which representations and warranties shall
be true and correct in all respects subject to such qualification)).

(c)   No Default or Event of Default shall have occurred and be continuing on
the Seventh Amendment Effective Date or would result from this Amendment
becoming effective in accordance with its terms.

(d)   The Collateral Agent shall have determined, in its reasonable discretion,
that no event or development shall have occurred since September 30, 2019 which
could reasonably be expected to have a Material Adverse Effect.

(e)   The Borrowers shall have paid on or before the Seventh Amendment Effective
Date all fees, costs, expenses and taxes then payable pursuant to Section 2.06
of the Financing Agreement and Section 12.04 of the Financing Agreement.

(f)   The Administrative Agent shall have received an amendment fee equal to
$75,000, which the Borrowers acknowledge was fully earned and payable upon
execution of this Amendment.

5.   Continued Effectiveness of the Financing Agreement and Other Loan
Documents.  Each Loan Party hereby (i) acknowledges and consents to this
Amendment, (ii) confirms and agrees that the Financing Agreement and each other
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects except that on
and after the Seventh Amendment Effective Date all references in any such Loan
Document to "the Financing Agreement", the "Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Amendment, and (iii) confirms
and agrees that to the extent that any such Loan Document purports to assign or
pledge to the Collateral Agent for the benefit of the Secured Parties, or to
grant to the Collateral Agent for the benefit of the Secured Parties a security
interest in or Lien on, any Collateral as security for the Obligations of the
Loan Parties from time to time existing in respect of the Financing Agreement
(as amended hereby) and the other Loan Documents, such pledge, assignment and/or
grant of the security interest or Lien is hereby ratified and confirmed in all
respects.  This Agreement does not and shall not affect any of the obligations
of the Loan Parties, other than as expressly provided herein, including, without
limitation, the Loan Parties' obligations to repay the Loans in accordance with
the terms of Financing Agreement, or the obligations of the Loan Parties under
any Loan Document to which they are a party, all of which obligations shall
remain in full force and effect.  Except as expressly provided herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Agents, any Issuing Lender or any
Lender under the Financing Agreement or any other Loan Document, nor constitute
a waiver of any provision of the Financing Agreement or any other Loan
Document.  The amendment of the Financing Agreement

4

--------------------------------------------------------------------------------

 

pursuant to this Amendment and all other Loan Documents amended and/or executed
and delivered in connection with this Amendment do not constitute a novation of
the Financing Agreement and the other Loan Documents as in effect prior to the
Seventh Amendment Effective Date.

6.   Release.  Each Loan Party hereby acknowledges and agrees that:  (a) neither
it nor any of its Affiliates has any claim or cause of action against any Agent
or any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) and (b) each Agent and each Lender
has heretofore properly performed and satisfied in a timely manner all of its
obligations to such Loan Party and its Affiliates under the Financing Agreement
and the other Loan Documents. Notwithstanding the foregoing and the Lenders wish
(and each Loan Party agrees) to eliminate any possibility that any past
conditions, acts, omissions, events or circumstances would impair or otherwise
adversely affect any of the Agents' and the Lenders' rights, interests, security
and/or remedies under the Financing Agreement and the other Loan
Documents.  Accordingly, for and in consideration of the agreements contained in
this Amendment and other good and valuable consideration, each Loan Party (for
itself and its Affiliates and the successors, assigns, heirs and representatives
of each of the foregoing) (collectively, the "Releasors") does hereby fully,
finally, unconditionally and irrevocably release and forever discharge each
Agent, each Lender and each of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (collectively, the "Released
Parties") from any and all debts, claims, obligations, damages, costs,
attorneys' fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done on or prior to the Seventh Amendment Effective Date arising out of,
connected with or related in any way to this Amendment, the Financing Agreement
or any other Loan Document, or any act, event or transaction related or
attendant thereto, or the agreements of any Agent or any Lender contained
therein, or the possession, use, operation or control of any of the assets of
each Loan Party, or the making of any Loans or other advances, or the management
of such Loans or advances or the Collateral on or prior to the Seventh Amendment
Effective Date.

7.   Miscellaneous.

(a)   This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.  

(b)   Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

(c)   This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
IN THE STATE OF NEW YORK.

5

--------------------------------------------------------------------------------

 

(d)   Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement.  Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Loan Party under or in connection with this
Amendment shall have been untrue, false or misleading in any material respect
when made, or (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Amendment.

(e)   Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

(f)   The Borrowers will pay on demand all reasonable and documented
out-of-pocket fees, costs and expenses of the Agents and the Lenders in
connection with the preparation, execution and delivery of this Amendment or
otherwise payable under the Financing Agreement, including, without limitation,
reasonable fees, disbursements and other charges of counsel to the Agents and
the Lenders.

[remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS:

 

 

 

ALJ REGIONAL HOLDINGS, INC.

 

 

 

By:

/s/ Jess Ravich

 

 

Name: Jess Ravich

 

 

Title: Chief Executive Officer

 

 

 

 

FANEUIL, INC.

 

 

By:/s/ Anna Van BurenName: Anna Van BurenTitle: President and CEO

 

 

FLOORS-N-MORE, LLC

 

 

By:/s/ Steve ChesinName: Steve ChesinTitle: Chief Executive Officer

 

 

PHOENIX COLOR CORP.

 

 

By:/s/ Marc ReischName: Marc ReischTitle: Chairman

 

 

 

 

 






7

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

 

FANEUIL TOLL OPERATIONS LLC

 

 

 

 

By:

/s/ Anna Van Buren

 

 

Name: Anna Van Buren

 

 

Title: President and CEO

 

 

 

 

 

PHOENIX (MD.) REALTY, LLC

 

 

 

 

By:

/s/Marc Reisch

 

 

Name: Marc Reisch

 

 

Title: Chairman

 

 

 

 

 

 

REALTIME DIGITAL INNOVATIONS, INC.

 

 

 

 

By:

/s/ Anna Van Buren

 

 

Name: Anna Van Buren

 

 

Title: President and CEO

 

 

 

 






8

--------------------------------------------------------------------------------

 

 

COLLATERAL AGENT:

 

CERBERUS BUSINESS FINANCE, LLC

 

 

 

 

 

By:

/s/ Joseph Naccarato

 

 

Name: Joseph Naccarato

 

 

Title: Chief Operating Officer and

 

                     Chief Credit Officer

 

 






9

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Jacqualine MacKenzie

 

 

Name: Jacqualine MacKenzie

 

 

Title: SVP

 

 

 

 

 

 

 

10